                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

SHANNON MARIE DAVIDSON,

       Plaintiff,

v.                                                           Case No. 1:17-cv-12686
                                                             Hon. Thomas L. Ludington

CITY OF ALMA, ZACHARY FERRIER,
JASON BIEHL and JACOB GULICK,
in their individual and official capacities,

      Defendant.
_________________________________/

    ORDER ADOPTING REPORT AND RECOMMENDATION, DISMISSING
 COMPLAINT WITHOUT PREJUDICE, AND DENYING MOTION FOR SUMMARY
                      JUDGMENT AS MOOT

       On October 9, 2018, Defendants filed a motion for summary judgment. ECF No. 30.

Plaintiff was ordered to respond to that motion on October 10, 2018. ECF No. 32. Instead of

filing a response, Plaintiff filed a motion for more time to secure an attorney and in opposition to

dismissal. ECF No. 34. Plaintiff was initially represented by counsel but a motion to withdraw

was filed and it was granted on June 25, 2018. ECF No. 21. In the Order, Plaintiff was instructed

that she had 30 days to find new counsel and that if no appearance were filed within that time

period, “the Court will assume that Ms. Davison intends to proceed pro se in this matter.” ECF

No. 21 at PageID.86. On June 26, 2018, the Court also granted a motion to stay the case and the

deadlines associated with the Court’s scheduling Order to and including July 30, 2018, to allow

Plaintiff to find new counsel. ECF No. 24. Pretrial matters were referred to Magistrate Judge

Patricia T. Morris. ECF No. 28.
       Plaintiff was unable to secure new counsel and therefore asked the Court for more time to

do so. The Court found that Plaintiff had been given more than enough time and latitude to allow

her time to find new counsel so Plaintiff’s motion was denied. ECF No. 38. In the Order, the

Court noted that since Plaintiff had not filed a proper response to the motion for summary

judgment filed by all defendants, and since she may have been relying on the Court granting her

an extension to find an attorney who could respond to the motion, the Court would allow

Plaintiff time to file a response to Defendant’s motion for summary judgment before analyzing

that motion on the merits. The Court gave Plaintiff until January 22, 2019 to file any response to

the summary judgment motion and warned Plaintiff that if no response was filed by that date, the

Court could also recommend dismissal of Plaintiff’s case for failure to prosecute under Fed. R.

Civ. P. 41(b). Id. Plaintiff did not respond to the motion for summary judgment and has not

appeared in any way since the Court’s Order was entered on January 8, 2019.

       On February 22, 2019, Judge Morris filed a report, recommending that the Court dismiss

the complaint without prejudice under rule 41(b) for failure to prosecute and deny Defendant’s

motion for summary judgment as moot. ECF No. 39.

       Although the magistrate judge’s report explicitly states that the parties to this action

could object to and seek review of the recommendation within fourteen days of service of the

report, neither party has filed any objections. The election not to file objections to the magistrate

judge’s report releases the Court from its duty to independently review the record. Thomas v.

Arn, 474 U.S. 140, 149 (1985). The failure to file objections to the report and recommendation

waives any further right to appeal. Id.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation,

ECF No. 39, is ADOPTED.

                                                -2-
       It is further ORDERED that the complaint, ECF No. 1, is DISMISSED without

prejudice under rule 41(b) for failure to prosecute.

       It is further ORDERED that Defendant’s motion for summary judgment, ECF No. 30, is

DENIED as moot.

                                                                            s/Thomas L. Ludington
                                                                            THOMAS L. LUDINGTON
                                                                            United States District Judge
Dated: March 19, 2019


                                                     PROOF OF SERVICE

                             The undersigned certifies that a copy of the foregoing order was served
                             upon each attorney of record herein by electronic means and to
                             Shannon Marie Davidson, 210 Hillsdale Street, Alma, MI 48801 by
                             first class U.S. mail on March 19, 2019.

                                                              s/Kelly Winslow
                                                              KELLY WINSLOW, Case Manager




                                                        -3-
